DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sachdeva et al.1 and further in view of Takamori et al.2 or in view of Girgensohn et al.3
With regard to claim 1, Sachdeva et al. teach receiving visualization data that includes a see fig. 5, abstract, ¶¶ 92, 101: 3D visualization of 3D objects; see fig. 6a: 3D visualization and labeling; see fig. 3: vehicle sensor): presenting the see ¶¶ 53, 79: 3D data; ¶¶ 103, 106: 3D object visualization; fig. 5: display device): receiving one or more inputs that provide instructions for generating a labeling action on the display for respective 3D data points associated with a given object of the one or more objects, wherein the labeling action is based on the respective set of see ¶¶ 108-110: user labeling action by selecting using one-click a 3D object to be identified and labeled; see fig. 5a-5e, ¶¶ 101, 103, 111: user control or input to identify 3D objects by bounding box and labeling the objects); and based on the one or more inputs, causing label data for the respective set of see fig. 5a-5e, ¶¶ 101, 103, 111: label of 3D objects updated based on user labeling action).
Sachdeva et al. fail to explicitly teach visualization and labeling of time-aggregated data, however Takamori et al. teach the missing features. See fig. 4, ¶ 46: time aggregated visualization image with labels). See also Girgensohn et al. figs. 1-2. 
One skilled in the art would have found it obvious to combine the teachings to arrive at the claimed invention. In particular, the teachings of generating time aggregated visualization by the secondary references may be incorporated into the configuration of Sachdeva et al. yielding predictable results and enhanced results, the motivation being to provide a user with a snapshot of the activity or trajectory of a tracked object over a period of time allowing the user to quickly determine the behavior or activity of the tracked object over a period of time. While Takamori and Girgensohn et al. do not explicitly refer to 3D space, it is clearly obvious for one skilled in the art to apply the time aggregated visualization in both 2D as well as 3D space of the tracked object in Sachdeva et al. Moreover, because the objects in Sachdeva et al. are identified or classified, it would have been advantageous to display the identification labels, which is particularly useful to discriminate between plurality of different objects.
With regard to claim 2, Sachdeva et al. teach computer-implemented method of claim 1, wherein the labeling action comprises (i) an indication of a classification of the given object and (ii) a specification of a 3D bounding box for the given object (see figs. 5a-5e, ¶¶ 101, 103, 111: classification and labeling of object and a 3D bounding box).
With regard to claim 3, Sachdeva et al. teach computer-implemented method of claim 1, wherein the received visualization data that includes the see figs. 5a-5e, ¶¶ 101, 103, 117: previously/automatically generated labeling or identification). Note that the time-aggregated feature is taught by Takamori et al. and Girgensohn et al. and the motivation for presenting the time-aggregated feature would have been the same as stated above. 
With regard to claim 4, Sachdeva et al. teach computer-implemented method of claim 3, wherein the labeling action reflects a confirmation of a previously-generated 3D label of the given object (see figs. 5a-5e, ¶¶103, 117: user confirms or verifies previously generated label). 
With regard to claim 5, Sachdeva et al. teach computer-implemented method of claim 3, wherein the labeling action reflects a change to a classification of a previously-generated 3D label of the given object (see fig. 5a-5e, ¶¶ 103, 117: user adjusts previously generated labels).
With regard to claim 8, Sachdeva et al. teach computer-implemented method of claim 1, wherein the labeling action comprises an addition of a new 3D label of the given object (see ¶¶ 101, 103, 117: labeling of 3D objects).
With regard to claim 9, Sachdeva et al. teach computer-implemented method of claim 1, wherein the given object was in motion (see fig. 3, 5: moving vehicles), but fail to explicitly teach wherein the representation of the given object in the time-aggregated, 3D visualization is based on a trajectory of the given object. However, Takamori et al. teach the missing features. See fig. 4, ¶ 46: time aggregated visualization of trajectory of given objects image with labels). See also Girgensohn et al. figs. 1-2. The motivation for combining the references would have been the same as stated above. 
With regard to claim 10, Takamori et al. teach computer-implemented method of claim 9, wherein the trajectory includes multiple data points captured (see fig. 4, ¶ 46: time aggregated visualization of trajectory includes multiple data points). Being captured by the collection vehicle is taught by Sachdeva et al. as noted above. See fig. 3: vehicle sensor.
With regard to claim 11, see discussion of claim 1.  See fig. 1A: memory and processor. 
With regard to claims 12-15, 18-19, see discussion of corresponding claims 2-5 and 8-9, respectively. 
With regard to claim 20, see discussion of claim 1. See fig. 1A: memory and processor.

Claims 6-7 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH YENTRAPATI whose telephone number is (571)270-7982.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVINASH YENTRAPATI/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
    

    
        1 US Publication No. 2019/0197778.
        2 US Publication No. 2008/0152193.
        3 US Publication No. 2006/0284976.